DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 07/01/2022 have been entered.  Claims 2-8, 10-18, and 20-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 2 and response to arguments found below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flex circuit comprising a plurality of distal end sections configured to bend a distal end of the flex circuit (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first living hinge and the second living hinge" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this will be interpreted as “the first living hinge portion and the second living hinge portion,” to match the recitation in lines 8-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begg (U.S. 2018/0206712) in view of Allyn et al. (U.S. 2012/0065469) Poulsen et al. (U.S. 2017/0319047), and Zheng (U.S. 2020/0187751).
With respect to claim 2, Begg teaches an endoscopic device for use with a tool, the endoscopic device, comprising:
an elongated shaft (420) having an open passageway extending therethrough (FIG. 4D);
a sensor assembly (410) comprising an image sensor(para [0033]);
an inner sleeve disposed within the open passageway (para [0044]);
a wire (411) coupled to the sensor assembly and disposed within the open passageway (FIG. 4A,D);
a flexible arm structure (living hinge), wherein the flexible arm structure has a first living hinge portion and a second living hinge portion (see below), the first living hinge [portion] and the second living hinge [portion] both having inherent spring forces, wherein the flexible arm structure has a first deflecting surface distal to the first living hinge portion (see below), a first end coupled to the sensor assembly  (para [0045], and wherein the flexible arm structure comprises an insertion position when restrained within the elongated shaft (FIG. 4A) such that the flexible arm structure positions the sensor assembly such that the optical axis is angled relative to a shaft axis of the elongated shaft (302, FIG. 3A, para [0033]).

    PNG
    media_image1.png
    338
    561
    media_image1.png
    Greyscale

However, Begg does not teach a flex circuit. Finally, Begg does not teach the flexible arm being affixed to the inner sleeve.
With respect to claim 2, Allyn et al. teaches an endoscope device (FIG. 35) comprising;
a sensor assembly (584) comprising an image sensor (para [0063] for example); and
a flex circuit (560) coupled to the sensor assembly, wherein the flex circuit comprises a plurality of distal end sections (581, FIG. 35, 39) configured to bend a distal end of the flex circuit (para [0127]).
With respect to claim 2, Zheng teaches an endoscopic device for use with a tool (FIG. 26-28), the endoscopic device, comprising:
an elongated shaft (8) having an open passageway extending therethrough;
a sensor assembly (6) comprising an image sensor(para [0100]);
an inner sleeve (22) disposed within the open passageway (FIG. 2, 3, for example see also FIG. 32);
a flexible arm structure (17) having a first end coupled to the sensor assembly  and a second end within the open passageway and affixed to the inner sleeve (FIG. 27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Begg to utilize a flex circuit as taught by Allyn et al. in order to provide electronic components used to control the sensor assembly within the endoscopic device (para [0071] of Allyn et al.) while still facilitating maneuverability of the device (para [0062] of Allyn et al.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the flexible arm structure of Begg so that it is affixed to the inner sleeve of Begg in the manner taught by Zheng in order to reduce the total number of components, simplifying the function of the device (see FIG. 27 of Zheng for example).
With respect to claim 3, Zheng teaches the flexible arm structure comprises a first leg portion and a second leg portion, wherein the first leg portion and the second leg portion extend proximally (FIG. 27).
With respect to claim 4, Zheng teaches the first leg portion and the second leg portion define an opening therebetween (FIG. 27), wherein the opening is configured to receive the flex circuit (intended use).
With respect to claim 5, Begg in view of Allyn et al. and Zheng teaches the flex circuit is configured to pass through a gap between the first leg portion and the second leg portion (FIG. 35 of Allyn et al., FIG. 27 of Zheng for example).
With respect to claim 6, Begg teaches the elongated shaft is moveable relative to the inner sleeve, the flexible arm structure, and the sensor assembly (FIGS. 3A-C, 4A-C).
With respect to claim 7, Begg teaches wherein the flexible arm structure biases towards a deployed position when unrestrained by the elongated shaft such that the flexible arm structure positions the sensor assembly away from the shaft axis of the elongated shaft (FIG. 4B,C), 
With respect to claim 8, Begg teaches wherein as the flexible arm structure moves through the open distal end of the elongated shaft the sensor assembly can be moved between the insertion position and the deployed position (FIG. B, C) such that the field of view is oriented to observe the tool advanced through the open distal end of the elongated shaft (FIG. 3C, para [0033]).
With respect to claim 10, Begg teaches the flexible arm structure is tensioned in a first position (FIG. 4B,C).
With respect to claim 11, Begg teaches the first deflecting surface comprises an angled portion of the flexible arm structure that is non-flexible (FIG. 4C, see below).
With respect to claim 12, Begg teaches the first deflecting surface comprises a ramp portion coupled to the sensor assembly (FIG. 4C, see below).
With respect to claim 13, Begg teaches he flexible arm structure further comprises a second deflecting surface configured to displace upon advancement of the tool against the second deflecting surface (FIG. 4C, see above).
With respect to claim 14, Begg teaches the elongated shaft is configured to contact the first deflecting surface to move the flexible arm structure between an insertion position and a deployed position (FIG. 4A,B).
With respect to claim 15, Begg teaches a second deflecting surface (FIG. 4C, see above) wherein the second deflecting surface is connected to the wire (FIG. 3D).
Modifying Begg to utilize a flex circuit in the manner taught above would result in the second deflecting surface being connected to the flex circuit instead of the wire.
With respect to claim 17, Begg in view of Allyn et al. and Zheng teaches the inner sleeve comprises a working channel extending in the open passageway, the working channel having a wall along an interior surface of the inner sleeve such that the open passageway external to the working channel forms a fluid channel (intended use), wherein the fluid channel is coupled to the open passageway of the elongated shaft (FIG. 3D,6D of Begg, FIG. 27 of Zheng).
With respect to claim 19, Begg teaches the inner sleeve comprises a portion of the wall external to the working channel (distal end face of 320 within 330, FIG. 3a for example).
With respect to claim 21, Allyn et al. teaches at least a first illumination source and a second illumination source (596, 96’) positioned the distal end of the flex circuit (FIG. 35, 39,  44).

Claim 16 s/are rejected under 35 U.S.C. 103 as being unpatentable over Begg (U.S. 2018/0206712) in view of Allyn et al. (U.S. 2012/0065469) and Zheng (U.S. 2020/0187751) as applied to claim 2 above, and further in view of Truckai (U.S. 2018/0160893).
Begg teaches an endoscopic device as set forth above.  However, Begg does not teach a handle.
With respect to claim 16, Truckai teaches an analogous endoscopic device comprising a handle (106, FIG. 1), wherein the flex circuit extends into the handle (para [0039]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the Begg device to utilize a handle as taught by Truckai in order to provide for actuator buttons for operating the system and image sensor, for example to turn on/off the image sensor 120, capture still images, adjust light from LEDs, etc. (para [0034] of Truckai).

Claim 18 s/are rejected under 35 U.S.C. 103 as being unpatentable over Begg (U.S. 2018/0206712) in view of Allyn et al. (U.S. 2012/0065469) and Zheng (U.S. 2020/0187751) as applied to claim 2 above, and further in view of Elia et al. (U.S. 10,588,493).
Begg teaches an endoscopic device as set forth above.  However, Begg does not teach the working channel is configured to be coupled to a negative pressure source.
With respect to claim 18, Elia et al. teaches the working channel is configured to be coupled to a negative pressure source (8:62-64).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscopic device of Begg to utilize a negative pressure source as taught by Elia et al. in order to provide a means to remove excess water and other liquids from the patient (5:65-67 of Elia et al.).

Claim 20 s/are rejected under 35 U.S.C. 103 as being unpatentable over Begg (U.S. 2018/0206712) in view of Allyn et al. (U.S. 2012/0065469) and Zheng (U.S. 2020/0187751) as applied to claim 2 above, and further in view of Kienzle et al. (U.S. 2019/0321077).
Begg teaches an endoscopic device as set forth above.  However, Begg does not teach the image sensor is configured to send image signals to an image processor, wherein the image processor comprises algorithms for displaying images on a display in a selected orientation in any rotational position of the inner sleeve and the image sensor.
With respect to claim 20, Kienzle et al. teaches the image sensor is configured to send image signals to an image processor (6), wherein the image processor comprises algorithms for displaying images on a display in a selected orientation in any rotational position of the inner sleeve and the image sensor (para [0155]-[0158]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscopic device of Begg to utilize the image processor comprising algorithms for displaying images on a display in a selected orientation in any rotational position of the inner sleeve and the image sensor as taught by Kienzle et al. in order to compensate such that a patient reference direction such as superior will always appear on the top of the screen, regardless of the rotational orientation of the visualization device (para [0156] of Kienzle et al.).

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Applicant has amended claim 2 to recite "wherein the flex circuit comprises a plurality of distal end sections configured to bend a distal end of the flex circuit," support for which can be found in paragraph [0042] and FIG. 2, this is not sufficient.  Applicant is invited to point out what features of FIG. 2 specifically are the “plurality of distal end sections configured to bend a distal end of the flex circuit.”
In response to Applicant’s argument that Begg does not teach at least a first living portion and a second living hinge portion, Examiner respectfully disagrees.  The claim does not define or structurally limit what is considered a “living hinge portion.”  The distal portion and proximal portion of a single living hinge read on the broadest reasonable interpretation of the current claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795